DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 9/30/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 9-11 of the remarks that, “Ress fails to disclose all of the elements of the amended claims, as required by 35 U.S.C. 102(a)(1)/(a)(2), and provides no apparent reason for modification to include such features.” The Applicant argues, “Ress describes that "[t]he gas turbine engine may have more than one device spaced at various circumferential locations. In one non-limiting example, two power devices may be spaced 180 degrees apart. “Ress further describes, referring to FIGS. 4 and 5 (reproduced below), that "[a] nacelle 200 in this configuration contains a bulge or protuberance 202," and that "[t]he engine inlet 210 includes the nacelle 200 configured as a non-circular shape 215 and is sized to accommodate the power devices 170 and 175." Thus, Ress does not appear to describe or depict power devices 170 and 175 as surrounding shaft 185 because FIG. 5 of Ress shows the bulge 202 on only side” and “Furthermore, Ress does not appear to describe the power devices 245 and 250 shown in FIG. 6 (reproduced below) as a single power device that "surrounds" the shaft 265 described by Ress. Rather, Ress describes that "[t]he power devices 245 and 250 can be disposed 180 degrees from each other on opposite sides of the gas turbine. In other embodiments, multiple power devices can be positioned at a variety of circumferential locations and can be spaced at angles such as, but not limited to, forty-five degrees and ninety degrees."
The Examiner respectfully disagrees, because the Applicant’s arguments do not address the embodiment of Ress that disclose only one power generator shown in figures 1-2 (reproduced below) cited by the Examiner in the rejection of independent claims 1, 11, and 15. Instead the Applicant’s arguments are based on two separate embodiments, which are not used in the rejection of independent claims 1, 11, and 15, disclosed in the prior art of Ress in an attempt to overcome the rejection. Ress discloses at least three embodiments of a gas turbine engine, two comprising multiple generators and one comprising one generator. 
In response to the Applicant’s suggestion that Ress does not describe or depict a power device surrounding the shaft, “because FIG. 5 of Ress shows the bulge 202 on only side.” Ress discloses in paragraph 0018, “[l]ocating the power device 125 in the frame 105 permits the nacelle 55 of the gas turbine engine 50 to be substantially free of protuberances caused by power devices external to the casing 65” and “the power device 125 disposed outside of the casing 65 might require a bulge or protuberance in the nacelle to efficiently package the power device.” Ress further discloses in paragraph 0021 that the power devices, “need not be the same type of power device, and furthermore need not have the same size or packaging.” The Applicant’s suggestion that Ress does not describe or depict a power device surrounding the shaft, “because FIG. 5 of Ress shows the bulge 202 on only side” therefore lacks support because the power device located in the bulge portion of figure 4-5 may be of a non-circumferential size different than the power device located in the frame which may be of a circumferential size. Further, the Applicant’s argument that because figure 5 “shows the bulge 202 on only side” of the nacelle suggest the power device is not surrounding the shaft would also suggest that figure 2 showing a circular nacelle suggest the power device is surrounding the shaft.

    PNG
    media_image1.png
    477
    1443
    media_image1.png
    Greyscale

The prior arts of Macchia (US 2010/0327589), Macchia (US 2010/0327588), Omoruyi (US 2015/0145256), and Yanoma (US 4,739,180) all disclose an electric generator surrounding a drive shaft and therefore providing reason for modification to include such features, if not already taught in Ress.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):  
 “first heat exchanger” of claim 17
“second heat exchanger” of claim 18
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9, 11-12, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ress, Jr (US 2010/0107650), in view of Macchia (US 2010/0327589).
Regarding claim 1, Ress discloses a turbine engine (50 of Figure 1) comprising: 
an intake (135 of Figure 2); 
an inlet duct (100 of Figure 1) configured to receive fluid from the intake; 
an outer bypass duct (95 of Figure 1) configured to receive fluid from the intake; 
a drive shaft (90 of Figure 1); 
a tower shaft (115 of Figure 1) mechanically coupled to the drive shaft; and 
an electric generator (125 of Figure 1; Para. 0016) mechanically coupled to the tower shaft, wherein the electric generator is located between the inlet duct and the outer bypass duct.
Ress does not explicitly disclose and wherein the electric generator surrounds the drive shaft.
Macchia discloses wherein the electric generator (22 of Figure 2) surrounds the drive shaft (24 of Figure 2).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the generator surround the drive shaft in the apparatus of Ress, as taught by Macchia, so the rotation of the drive shaft results in the electromagnet of the rotor being rotated between the permanent magnets of the stator and an electrical current is induced in the rotor [Macchia: Para. 0019].
Regarding claim 2, Ress discloses wherein the tower shaft comprises a plurality of tower shafts (270, 275 of Figure 6), and wherein the plurality of tower shafts are evenly radially distributed about a circumference of the drive shaft (265 of Figure 6).
Regarding claim 3, Ress discloses further comprising a compressor (75 of Figure 1), wherein the tower shaft (115 of Figure 1) passes through the compressor, wherein the compressor is configured to compress the fluid traveling through the inlet duct (100 of Figure 1).
Regarding claim 4, Ress discloses wherein the compressor (75 of Figure 1) is beneath the outer bypass duct (95 of Figure 1), wherein the electric generator (125 of Figure 1; Para. 0016) is located between the compressor and the outer bypass duct.
Regarding claim 6, Ress discloses wherein the drive shaft (90 of Figure 1) comprises a low-pressure shaft (Para. 0013).
Regarding claim 7, Ress discloses wherein the tower shaft (115 of Figure 1) is mechanically coupled to the drive shaft (90 of Figure 1) by a gearbox (110 of Figure 1).
Regarding claim 9, Ress discloses wherein the electric generator (125 of Figure 1; Para. 0016) comprises: 
a first component comprising a magnet (rotor is inherent), wherein the first component is coupled to the tower shaft (115 of Figure 1); and 
a second component comprising a winding (stator is inherent), wherein the second component is coupled to the compressor (75 of Figure 1).
Regarding claim 11, Ress discloses a method comprising: 
receiving, at an electric generator (125 of Figure 1; Para. 0016) located between an inlet duct (100 of Figure 1) and an outer bypass duct (95 of Figure 1) of a turbine engine (50 of Figure 1), via a tower shaft (115 of Figure 1) mechanically coupled to a drive shaft (90 of Figure 1) of the turbine engine, mechanical power; 
generating, based on the mechanical power received from the tower shaft, electrical power; 
outputting the electrical power to an electrical load (Para. 0016).
Ress does not explicitly disclose wherein the electric generator surrounds the drive shaft.
Macchia discloses wherein the electric generator (22 of Figure 2) surrounds the drive shaft (24 of Figure 2).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the generator surround the drive shaft in the apparatus of Ress, as taught by Macchia, so the rotation of the drive shaft results in the electromagnet of the rotor being rotated between the permanent magnets of the stator and an electrical current is induced in the rotor [Macchia: Para. 0019].
Regarding claim 12, Ress discloses further comprising: 
receiving a fluid from the outer bypass duct (95 of Figure 1) to cool the electric generator (125 of Figure 1; Para. 0016); and 
transferring heat from the electric generator to the fluid from the outer bypass duct.
Regarding claim 14, Ress discloses wherein receiving mechanical power via the tower shaft (115 of Figure 1) comprises receiving mechanical power at the electric generator (125 of Figure 1; Para. 0016) via a gearbox (120 of Figure 1) mechanically coupled to the tower shaft.
Regarding claim 15, Ress discloses an electric generator module comprising:
a mechanical input (component of 125 connected to 120 of Figure 1) configured to: 
connect to a tower shaft (115 of Figure 1) that is mechanically coupled to a drive shaft (90 of Figure 1) of a turbine engine (50 of Figure 1), wherein the tower shaft protrudes through cavity (105 of Figure 1) of the turbine engine located between an inlet duct (100 of Figure 1) of the turbine engine and an outer bypass duct (95 of Figure 1) of the turbine engine, and
receive mechanical power from the tower shaft;
a power generation component (125 of Figure 1; Para. 0016) configured to produce electrical power (Para. 0016) from mechanical power received by the mechanical input; and 
an electrical output configured to output the electrical power produced by the power generation component to an electrical load (Para. 0016).
Ress does not explicitly disclose wherein the power generation component surrounds the drive shaft.
Macchia discloses wherein the power generation component (22 of Figure 2) surrounds the drive shaft (24 of Figure 2).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the power generation component surround the drive shaft in the apparatus of Ress, as taught by Macchia, so the rotation of the drive shaft results in the electromagnet of the rotor being rotated between the permanent magnets of the stator and an electrical current is induced in the rotor [Macchia: Para. 0019].
Regarding claim 16, Ress discloses wherein the power generation component (125 of Figure 1; Para. 0016) comprises: 
a first component comprising a magnet (rotor is inherent), wherein the first component is configured to mechanically couple to the tower shaft (115 of Figure 1); and 
a second component comprising a winding (stator is inherent), wherein the second component is configured to mechanically couple to a compressor (75 of Figure 1) of the turbine engine.
Regarding claim 20, Ress discloses wherein: the tower shaft (115 of Figure 1) is configured to pass through a compressor (75 of Figure 1); 
the compressor is configured to compress a fluid traveling through the inlet duct (100 of Figure 1); 
the compressor is configured to be positioned beneath the outer bypass duct (95 of Figure 1); and 
the electric generator module (125 of Figure 1; Para. 0016) is located between the compressor and the outer bypass duct.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ress, Jr (US 2010/0107650), in view of Macchia (US 2010/0327589) as applied to claim 1 above, and further in view of Frister (US 4,253,031).
Regarding claim 5, Ress discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the outer bypass duct (95 of Figure 1) comprises a bleed configured to provide cooling to the electric generator (125 of Figure 1; Para. 0016).
Frister discloses wherein the outer bypass duct (15 of Figure 3) comprises a bleed (Col. 4:31-34) configured to provide cooling to the electric generator (10b of Figure 3).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to a duct to bleed cooling to the electric generator in the apparatus of Ress, as taught by Frister, to bleed of cooling air to be directed towards the generator [Frister: Col. 4, lines 31-34].

Claims 8, 13, 17, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Ress, Jr (US 2010/0107650), in view of Macchia (US 2010/0327589) as applied to claims 1, 11, and 15 above, and further in view of Veilleux (US 2015/0048617).
Regarding claims 8, 13, 17, 18, Ress discloses all of the elements of the current invention as mentioned above, however does not disclose further comprising a fuel jacket configured to absorb heat from the electric generator (claim 8);
further comprising: receiving fuel in a fuel jacket; and transferring heat from the electric generator to the fuel in the fuel jacket (claim 13);
further comprising a first heat exchanger configured to transfer heat from the electric generator module to fuel in a fuel jacket (claim 17);
further comprising a second heat exchanger configured to transfer heat from the electric generator module to fluid from the outer bypass duct (claim 18).
Veilleux discloses further comprising a fuel jacket (30 of Figure 1A-1B) configured to absorb heat from the electric generator (26 of Figure 1A-1B) (claim 8);
further comprising: receiving fuel (45 of Figure 1A-1B) in a fuel jacket (30 of Figure 1A-1B); and transferring heat from the electric generator (26 of Figure 1A-1B) to the fuel in the fuel jacket (claim 13);
further comprising a first heat exchanger (30 of Figure 1A-1B) configured to transfer heat from the electric generator module (26 of Figure 1A-1B) to fuel in a fuel jacket (30 of Figure 1A-1B) (claim 17);
further comprising a second heat exchanger (32 of Figure 1A-1B) configured to transfer heat from the electric generator module (26 of Figure 1A-1B) to fluid from the outer bypass duct (41 of Figure 1A-1B) (claim 18).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a fuel jacket/heat exchanger to absorb heat from the electric generator in the apparatus of Ress, as taught by Veilleux, to transfer heat generated by the generator and shaft to the fuel [Veilleux: Para. 0015].
NOTE: Applicant discloses in the specification [0034] that the heat exchanger may comprise a fuel jacket.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ress, Jr (US 2010/0107650), in view of Macchia (US 2010/0327589) as applied to claim 15 above, and further in view of Dooley (US 2012/0133150).
Regarding claim 19, Ress discloses wherein: the first component (component of 125 connected to 120 of Figure 1) is configured to mechanically couple to the tower shaft (115 of Figure 1) by at least a gearbox (120 of Figure 1);
the first component is configured to rotate (Para. 0013) co-axially with the drive shaft (90 of Figure 1).
Ress does not disclose the second component is configured to not rotate.
Dooley discloses the second component (48 of Figure 2) is configured to not rotate (Para. 0012). 
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the second component configured not to rotate in the apparatus of Ress, as taught by Dooley, so the generator rotor is rotatable around the generator stator [Dooley: Para. 0012].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./             Primary Examiner, Art Unit 2832